Citation Nr: 0711872	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-22 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to April 
1944.  The veteran died in June 2003.  The appellant is his 
widow.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2006). 


FINDINGS OF FACT

1.  The veteran's death certificate reflects that the veteran 
died on June [redacted], 2003, as a result of end-stage chronic 
obstructive pulmonary disease (COPD); diabetes mellitus was 
listed as a significant contributing condition. 

2.  At the time of the veteran's death, he was in receipt of 
service connection for schizophrenia, rated 100 percent 
disabling since January 2003.

3.  The competent and probative evidence of record is in 
approximate balance as to whether the veteran contracted 
sarcoidosis in service, and whether the condition caused or 
contributed substantially or materially to his COPD.







CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, a disability 
incurred in service caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. §§ 
1110, 1310, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist 

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate a claim, as well as the evidence 
VA will attempt to obtain and which evidence an appellant is 
responsible for providing.  The appellant should also be 
informed to submit all relevant evidences he has in her 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  The requirements apply to all 
elements of a claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Since, in this decision, the Board is granting service 
connection for the cause of the veteran's death, this is the 
greatest benefit the appellant can receive under the 
circumstances.  Obviously then, any failure to notify or 
assist her is inconsequential and, therefore, at most, no 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

B.  Analysis

The veteran's service medical records reveal that he was 
treated for lymphadenitis inguinale, non-suppurative, non-
venereal, of undetermined cause.  

In November 1970, a chest x-ray report diagnosed hilar 
adenopathy on the right side, and he was diagnosed with 
sarcoidosis.  "Sarcoidosis is a chronic, progressive, 
systemic granulomatous reticulosis of unknown etiology, 
involving almost any organ or tissue, including the skin, 
lungs, lymph nodes, liver, spleen, eyes, and small bones of 
the hands and feet."  Carbino v. Gober, 10 Vet. App. 507, 508 
(1997) quoting Dorland's Illustrated Medical Dictionary 1484 
(28th ed. 1994).

In October 1990, the veteran was diagnosed with active 
sarcoid.  An October 1992 chest x-ray report noted bilateral 
interstitial changes, bullous changes, and hilar 
lymphadenopathy which was "very compatible" with the 
veteran's clinical diagnosis of sarcoidosis.  

A VA prescription form, dated in February 2002, noted 
treatment for sarcoidosis, and that this lung disease was 
advanced.  In May 2003, the veteran was hospitalized at a 
private facility.  The principal diagnosis was COPD, 
presumably secondary to bilateral infiltrates.  The secondary 
diagnoses were end-stage sarcoidosis with severe pulmonary 
fibrosis; diabetes presumable steroid induced; hypertension; 
remote history of paranoid ideation, suspect secondary to 
steroids; history of gout; and history of prostate surgery.  

According to the veteran's death certificate, he died on June 
[redacted], 2003, as a result of end-stage COPD; diabetes mellitus was 
listed as a significant contributing condition.  At the time 
of his death, he was in receipt of service connection for 
schizophrenia, rated 100 percent disabling since January 
2003.  

The appellant submitted articles relating to sarcoidosis and 
lymphadenopathy from professional journals and other 
periodicals.  These selections define the terms and describe 
their symptoms, signs, diagnosis, prophylaxis and treatment.  
The appellant emphasized that these articles indicate that 
sarcoidosis can be a cause of lymphadenopathy, which 
demonstrates that the veteran had sarcoidosis in service.  
She also notes that service connection should be granted for 
the cause of the veteran's death as medical records indicate 
that the veteran had severe pulmonary sarcoidosis which 
caused his COPD

A letter to the appellant from the Medical Board of 
California, Central Complaint Unit dated in June 2004 is of 
record.  The Medical Board contacted the physician who signed 
the veteran's death certificate.  That physician noted she 
saw the veteran twice, she knew the veteran was diagnosed 
with sarcoidosis, she stated that the veteran was not on any 
medication for sarcoidosis, and she did not believe the 
condition was active.  

An opinion from M. J. W., M.D., AAFP, was received in June 
2005.  The physician stated that the veteran's medical 
records were reviewed.  The physician noted that the 
diagnostic criteria for sarcoidosis were not introduced until 
the 1950's and therefore, individuals who presented with the 
condition prior to that time were not properly diagnosed.  
Sarcoidosis has 5 stages of disease progression.  In its 
earlier stages, the condition does not show pulmonary 
changes, 73 percent of all sarcoid patients have a normal 
chest x-ray within two years of presentation.  The veteran 
was subsequently diagnosed with sarcoidosis; it eventually 
caused severe pulmonary disease and COPD, which resulted in 
his death.  The physician also noted that the veteran did not 
smoke.  

An opinion from a VA physician dated in September 2005 found 
that it was far less than likely that the veteran's death due 
to COPD was causally related to his inservice lymphadenitis.  
The physician noted that when sarcoidosis causes death due to 
pulmonary involvement, the damage is in interstitial lung 
tissue; which is distinct from death due to COPD.  The 
physician noted that, although lymphadenitis may be an 
expression of a sarcoid, there are many different causes of 
lymph node swelling.  The physician concluded that one would 
have to resort to gross speculation to opine that the 
veteran's inservice lymphadenitis represented the first 
manifestation of sarcoidosis, diagnosed many years later and 
that the COPD which caused the veteran's death was due to 
sarcoidosis.  

Service connection for the cause of a veteran's death 
requires a showing that either the fatal disorder or disease 
was incurred in, or aggravated by, an incident or event in 
service or, with certain chronic diseases, to include 
malignant tumors, was manifest to a compensable degree within 
one year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection 
also may be granted with evidence that a service- connected 
disability caused or contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 
3.312.  As to the principal cause of death, the regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  See 38 C.F.R. § 3.312(b).

It is the Board's responsibility to weigh and assess the 
credibility of the medical evidence of record.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  When there is an approximate balance 
in the evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" to prevail.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The competent evidence is in relative equipoise as to whether 
the veteran manifested sarcoidosis in service, and whether 
such sarcoidosis caused or contributed to his COPD which 
caused his death.  Both medical opinions were based on a 
review of the pertinent medical records, and provided a 
rationale for their conclusions consistent with the medical 
evidence of record.  In view of the foregoing and with 
application of the benefit of the doubt rule, service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1310, 5107(b); 38 C.F.R. §§ 3.102, 3.312.



ORDER

Entitlement to service connection for cause of the veteran's 
death is granted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


